 Case 1:20-cv-02468-BMC Document 33 Filed 06/26/20 Page 1 of 1 PageID #: 905




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



DERRICK PALMER, KENDIA MESIDOR,
BENITA ROUSE, ALEXANDER ROUSE,
BARBARA CHANDLER, and LUIS
PELLOT-CHANDLER,
                                                              No: 1:20-cv-02468-BMC
                      Plaintiffs,
                                                              NOTICE OF APPEARANCE
       v.

AMAZON.COM, INC. and AMAZON.COM
SERVICES LLC,

                      Defendants.


       PLEASE TAKE NOTICE that I, Frank Kearl, of Make the Road New York, hereby enter

an appearance for Plaintiffs Derrick Palmer, Kendia Mesidor, Benita Rouse, Alexander Rouse,

Barbara Chandler, and Luis Pellot-Chandler, in the above-captioned action, and request that

copies of all papers in this action be served upon me at the address stated below.

       I certify that I am admitted to practice before this Court.



Dated: June 26, 2020                                  Respectfully submitted,
       Brooklyn, New York

                                                        /s/ Frank Rankin Kearl
                                                      Frank Rankin Kearl
                                                      MAKE THE ROAD NEW YORK
                                                      161 Port Richmond Ave.
                                                      Staten Island, NY 10302
                                                      Telephone: (718) 727-1222 x3401
                                                      frank.kearl@maketheroadny.org

                                                      Attorney for Plaintiffs
